Citation Nr: 0937603	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-03 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965, and from October 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  

The Veteran and his spouse testified before the Board in July 
2009, at a hearing that was held via videoconference from the 
RO.  

In December 1997, the Board denied the Veteran's claim of 
service connection for depression.  Although the Veteran's 
current claim was originally phrased as entitlement to 
service connection for PTSD, during the July 2009 hearing the 
Veteran's representative indicated that the Veteran wished to 
expand the issue in light of the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the issue as stated on the title page.

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Major depressive disorder had its onset in service.



CONCLUSION OF LAW

Major depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder that initially 
manifested in service.  He asserts that two in-service 
incidents resulted in chronic nightmares, sleeplessness, 
anxiety, depression, feelings of guilt, and a variety of 
other symptoms.  The first incident took place while the 
Veteran was stationed in Vietnam, during the Vietnam War.  In 
July 2009 testimony before the Board, the Veteran described 
having witnessed a bomb explosion at the hotel located across 
the street from the hotel at which he was staying, resulting 
in numerous casualties.  He additionally testified that 
following the first incident, he increased his use of 
alcohol, as a means of coping with sleeplessness, depression, 
and anxiety, and that his abuse of alcohol ultimately lead to 
the second incident, involving a motor vehicle accident while 
the Veteran was stationed in Guam.  The Veteran was the 
driver of the vehicle, and was seriously injured as a result 
of the accident, while a passenger was killed.  The Veteran's 
wife testified that she had met the Veteran after his 
discharge from service, and that he had had psychiatric 
problems since she had known him.

The Veteran's service treatment records are silent for any 
complaints or diagnoses of psychiatric problems.  His service 
records do not reflect any report of the first incident 
involving the hotel explosion, but do reflect treatment for 
the injuries sustained in the motor vehicle accident, as well 
as the death resulting from the accident.  As the Veteran was 
intoxicated at the time of the accident, and there was some 
question as to how he obtained the vehicle he was driving, 
the accident was formally determined to have not occurred 
within the line of duty.  

In support of his claim, the Veteran submitted a photocopy of 
a newspaper article dated the day after the hotel explosion, 
substantiating the occurrence of the explosion.

The first clinical evidence of treatment for psychiatric 
complaints is dated in 1992.  Private psychiatric reports 
from Smoky Mountain Center dated from 1992 to 1994 show that 
the Veteran was treated for major depression.  He complained 
of nocturnal "frightening spells," irritability, difficulty 
sleeping, and previous suicidal ideation.  A statement from 
G. Brown, M.D., dated in July 1995, states that the Veteran 
had longstanding depression and was being treated with 
medication.  Subsequent treatment records dated to 1997 show 
continued treatment for depression.

The Veteran was initially diagnosed with PTSD in August 2006.  
At the time of his initial screening, he reported the hotel 
explosion and the motor vehicle accident as his PTSD 
stressors.  He was determined to endorse symptoms consistent 
with PTSD as a result of both of these stressors.

The Veteran underwent VA psychiatric examination in November 
2007.  At the time of the examination, he recounted both 
stressors as the inciting factors for his development of both 
PTSD and depression, although he noted that his symptoms had 
existed prior to the motor vehicle accident, as a result of 
the hotel explosion.  He described experiencing the onset of 
depression and sleeplessness after the hotel explosion, and 
stated that he had begun consuming alcohol heavily in order 
to aid his ability to sleep.  He denied experiencing 
nightmares or flashbacks after the explosion.  The Veteran 
reported that his depression continued throughout the 
remainder of his second period of active duty.  After the 
motor vehicle accident occurred, the Veteran began to 
experience daily intrusive recollections of the accident.  He 
denied experiencing nightmares, but noted that he had 
"crazy" dreams about "unknown" things.  The Veteran 
endorsed other PTSD symptoms, including a moderate degree of 
physiologic stress when watching news involving building 
explosions, and avoidance of feelings, thoughts, and 
conversations about both the events in Vietnam and Guam.  He 
stated that he also avoided crowds and Veterans events.  He 
additionally reported hypervigilance, irritability, sleep 
impairment, and poor concentration.

The Veteran reported amnesia for many of the events 
surrounding the motor vehicle accident, but none for the 
hotel explosion.  He definitively described his suicidal 
thoughts as having begun after the motor vehicle accident.  
He additionally reported self-isolation and detachment from 
others.  The examiner noted that the Veteran had a moderate 
degree of foreshortened future, as the Veteran reported that 
he was surprised to have lived as long as he had.

Based upon the above, the examiner determined that the 
Veteran met the DSM-IV criteria for a diagnosis of PTSD, 
although with respect to the Guam-related stressor only.  
With respect to the Guam-related stressor but not the Vietnam 
stressor, the Veteran endorsed daily intrusive recollections, 
amnesia, and a strong feeling of detachment and isolation 
from other people.  The Veteran also had a sense of a 
foreshortened future.  He also endorsed insomnia, 
irritability, angry outbursts, and poor concentration.  There 
was some degree of excessive vigilance.  

Symptoms, signs, and effects attributable to the Veteran's 
diagnosis of major depressive disorder included guilt, poor 
energy, poor concentration, poor sleep, anhedonia, and 
thoughts of death with suicidal ideation on a frequent basis.  
The Veteran described these depressive symptoms as having 
begun after the bomb blast in Vietnam.  He stated that up 
until that time, he had friends, socialized, and only drank 
socially.  Thus, the examiner attributed the Veteran's major 
depressive disorder to the hotel explosion in Vietnam.

With respect to the Vietnam stressor, the examiner determined 
that while the Veteran experienced occasional recollections 
of the events in Vietnam, he did not report experiencing 
daily intrusive recollections of the event, nor nightmares, 
flashbacks, or significant physiologic reactions in response 
to external stimuli.  He did try to avoid thoughts of the 
event, but did not report any amnesia, a strong feeling of 
detachment and isolation from other people related to the 
event.

The examiner determined that while the PTSD and major 
depressive disorder did share some symptoms, the relationship 
between the two disorders was independent; one did not 
develop as a result of the other.

In a December 2007 addendum to the examination, the examiner 
clarified and confirmed that the Veteran's major depressive 
first manifested during his active service.

As the Veteran has been diagnosed with an acquired 
psychiatric disorder that first manifested in service, the 
Board finds that service connection for an acquired 
psychiatric disorder is warranted.  While the Veteran is not 
competent to diagnose his in-service symptoms as the initial 
manifestations of his depressive disorder, the November 2007 
VA examiner determined that it is was likely that his in-
service symptoms were the initial manifestations of his 
depressive disorder.  Significantly, there is no evidence to 
the contrary.  In this case, service incurrence has been 
shown by satisfactory lay evidence, consistent with the 
treatment the Veteran received during service, and continuity 
of the disability since service.  Therefore, service 
connection for an acquired psychiatric disorder is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  

ORDER


Service connection for major depressive disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


